Citation Nr: 0201448	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  94-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
that increased the rating for residuals of a right knee 
injury from zero to 20 percent.  The veteran was notified of 
this action by a letter in April 1993.  The veteran testified 
at a hearing at the RO in November 1993.  In a supplemental 
statement of the case (SSOC) issued in August 1999, the RO 
re-characterized the issue to patellofemoral syndrome of the 
right knee.  In a SSOC issued in March 2001, the RO re-
characterized the issue to chondromalacia of the right knee 
with patella femoral symptoms.  All the while, his disability 
was evaluated as recurrent subluxation or lateral instability 
under 38 C.F.R. § 4.71a (Diagnostic Code 5257).  

Previously, this case was before the Board in January 1997 
and July 1998, when it was remanded for additional 
development.

In a written statement of October 1999, the veteran raised 
the issues of entitlement to service connection for 
temporomandibular joint disorder and allergies.  He also 
raised the issue of whether new and material evidence has 
been submitted to reopen previously denied claims of service 
connection for the hips, back, feet, and headaches.  In a 
written statement of February 2000, the veteran requested a 
temporary total evaluation from January 4, 2000 to March 31, 
2000, based on convalescence leave.  He also raised the issue 
of entitlement to an increased rating for a left knee 
disability and service connection for chronic sinusitis.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by no 
more than moderate instability.

2.  The veteran's right knee disability is manifested by pain 
and limitation of motion, and functional loss associated with 
pain; right knee disability is best equated with disability 
caused by limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  No more than 20 percent is warranted for right knee 
disability ratable as right knee instability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.71a 
(Diagnostic Code 5257) (2001).

2.  A 20 percent rating is warranted for other right knee 
disability separate from the 20 percent rating based on 
instability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic Code 
5261) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected right knee disability has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Because the RO has considered both 
limitation of motion and instability as symptoms of the 
veteran's service-connected right knee disability, the Board 
will do the same.  

Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  
According to this code, evidence of moderate recurrent 
subluxation or lateral instability will result in the 
assignment of a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  Evidence of severe 
recurrent subluxation or lateral instability warrants the 
assignment of a 30 percent disability evaluation.  Id.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under Diagnostic Code 5261, a noncompensable rating is 
assigned when extension of the knee is limited to 5 degrees; 
10 percent is assigned when extension is limited to 10 
degrees; 20 percent is assigned when extension is limited to 
15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  A 40 percent evaluation is assigned when extension is 
limited to 30 degrees.  Id.  A 50 percent evaluation is 
assigned when extension is limited to 45 degrees.  Id.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).)

Because it appears that the RO has determined that pain and 
limitation of motion are indeed part of the veteran's 
service-connected right knee disability, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45 (2001).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

In the veteran's case, when examined by VA in March 1991, he 
gave a history of pain in both knees.  He reported that, as a 
fire fighter, he was required to crawl frequently on his 
knees.  He noted occasional swelling and tenderness in both 
knees, with the right usually worse than the left.  It was 
noted that pain increased usually with standing for long 
periods or with weather changes.  Range of motion of the 
right knee was full from zero degrees extension to 130 
degrees flexion.  No palpable tenderness was noted but there 
was mild crepitus.  X-rays of the right knee revealed no 
significant pathology.  The diagnoses included bilateral knee 
pain, right patellar tendonitis, and degenerative joint 
disease.  Based on these examination findings, by rating 
action of August 1991, the RO granted service connection for 
residuals of a right knee injury, and assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

When examined by VA in February 1993, the veteran noted 
extreme problems with walking up and down stairs, and 
sometimes he had problems just walking when he had to bend 
his knees.  He also reported that cold weather and weather 
changes produced increased pain in the knees.  Examination of 
the knees revealed loose ligaments, particularly in the 
patella.  Any movement of the patella caused extreme pain in 
either knee.  Flexion and extension of the knees also 
produced pain.  There was no definite instability, other than 
in extension.  There was no swelling or deformity.  Range of 
motion of the right knee revealed that flexion was to 126 
degrees, extension was limited to 16 degrees, and rotation 
with the knee flexed was to 90 degrees.  X-rays of the right 
knee revealed no significant pathological findings.  The 
diagnoses included severe chondromalacia of the right knee, 
and loose ligaments of both knees with hyperextension.

When the veteran testified at a hearing at the RO in 
November 1993, he reported that he wore a right knee brace 
about 8 to 10 hours a day.  VA outpatient treatment records 
confirm that, in September 1993, the veteran was prescribed a 
right knee brace.

Pursuant to the Board's January 1997 Remand, a VA examination 
was conducted in January 1998.  At this examination, the 
veteran reported that he had constant pain in his right knee, 
especially after making the long trip for the examination.  
The veteran wore a brace and used a cane.  Examination of the 
right knee revealed no obvious swelling or deformity.  Range 
of motion of the right knee revealed full extension at zero 
degrees and flexion to 130 degrees.  The examiner further 
noted that the veteran did have severe pain with pain on the 
patella with full extension.  Ligaments appeared to be 
intact.  X-rays of the right knee were normal, and the 
examiner noted that these x-rays did not show evidence of 
degenerative joint disease.  Severe patellofemoral syndrome 
of the right knee was diagnosed.  The examiner opined that 
the veteran did not have any functional loss due to weakened 
movement, excess fatigability, or incoordination.  The 
examiner further opined that, regarding the degree of 
reduction of the veteran's ability to work, based solely on 
impairment due to the right knee, the veteran should be able 
to be gainfully employed.

Because the development in the veteran's case was not 
responsive to the directives of the January 1997 Remand, the 
Board remanded the case in July 1998 for another VA 
examination.  An analysis of the functional loss the veteran 
experiences due to pain in terms of limited range of motion 
as required by DeLuca was requested.

Pursuant to the Board's July 1998 Remand, a VA examination 
was conducted in February 1999.  Examination revealed that 
the veteran was ambulatory with a right-sided antalgic gait 
upon removal of the patellofemoral braces.  There was 
tenderness to palpation over the anterior surface of the 
right knee.  There was no palpable effusion in the joint.  
There was no evidence of genu recurvatum upon standing or 
evidence of patellar subluxation upon knee flexion.  The 
cruciate and collateral ligaments were intact and the veteran 
was not tender to palpation over the medial or lateral joint 
lines.  Range of motion of the right knee was limited and 
described as including extension to 0 degrees with flexion to 
120 degrees.  X-rays of the right knee were within normal 
limits.  The examiner noted that x-rays of the right knee did 
not show post-traumatic osteoarthritic changes. The 
impression was patellofemoral syndrome of the right knee.  
The examiner noted that he was unable to detect instability 
about the veteran's right knee or meniscal subluxation upon 
stress.  The examiner also noted that he was unable to 
comment on the veteran's disability except at the time of the 
examination without speculation.

A January 2000 private chiropractor's report indicates that 
the veteran had severe knee pain and was unable to walk 
without pain.

In a written statement of December 1999, the veteran's 
representative requested another VA examination, claiming 
that the February 1999 VA examination did not comply with the 
Board's July 1998 instructions.  In response to the 
representative's request, the RO ordered another VA 
examination in July 2000.  

In response to the RO's July 2000 request, a VA physician 
reviewed the veteran's claims file and provided an opinion in 
July 2000.  The physician noted that, after having reviewed 
the Board's July 1998 remand and VA examinations conducted by 
a physician (January 1998 VA examiner) and a board certified 
orthopedist (February 1999 VA examiner), it was this 
physician's opinion that the information provided in those 
examination reports was sufficient to answer the questions 
posed in the representative's December 1999 letter.  First, 
the physician noted that the January 1998 VA examiner gave 
detailed information about the veteran's knee symptomatology, 
which was reviewed and accepted by the February 1999 VA 
examiner.  Second, the physician noted that the February 1999 
VA examiner clearly stated that recurrent subluxation or 
lateral instability was not present, and that the 
January 1998 VA examiner indicated that there was no 
abnormality of the ligaments.  Third, the physician noted 
that there was no pain on motion when these examinations were 
conducted.  Fourth, both examiners rendered an opinion 
regarding flare-ups, excessive fatigability, and 
incoordination.  Finally, the physician opined that, based on 
a review of the January 1998 and February 1999 VA examination 
reports, there was no indication that the diagnosis had 
changed or that there had been any change in the severity of 
the veteran's problem, and, therefore, there was no need for 
further examination.

When examined by VA in February 2001, the veteran reported 
that he had been able to work only casually.  He reported 
that daily activities and such things as running, climbing 
ladders, lifting heavy objects, and twisting were not 
possible.  He noted that symptoms were similar in both knees 
but more exaggerated or severe in the right knee.  He noted 
daily pain in the right knee, which he described as more of 
an aching or sore feeling, and which was exaggerated by any 
degree of weight bearing or going up or down steps.  He noted 
the knee was not ordinarily stiff, but that it swelled a 
little bit on occasion immediately above the patella.  He 
reported treatment had consisted mostly of rest, some anti-
inflammatory drugs, and a knee brace that he wore daily.  He 
did not have flare-ups.  He did not ordinarily use a cane but 
used a brace every day, and tried to wear sturdy shoes.  
Examination of the right knee revealed that the veteran 
walked carefully with an antalgic gait but no limp.  There 
was tenderness on pressing the patella against the kneecap.  
No swelling was found.  No palpable fluid was noted.  
Alignment was normal.  There was slight tenderness medial to 
the kneecap, medial plica area.  He had full extension to 
zero and was able to flex to 130 degrees.  At the end of 
extension to zero and the end of flexion to 130 degrees, the 
veteran reported that the knee was not comfortable.  The pain 
was not acute.  In testing for stress, the veteran had no 
subluxation.  He did have an estimated 1+ instability lateral 
to the medial right knee, which did not cause pain.  Anterior 
drawer sign was posteriorly and anteriorly negative.  The 
instability was characterized as slight.  

Given the evidence described above, the Board finds that the 
totality of the evidence supports the assignment of a 20 
percent rating for pain with limitation of motion in the 
right knee under Diagnostic Code 5261, separate from the 20 
percent rating assigned under Diagnostic Code 5257.  Although 
the veteran is currently in receipt of a 20 percent rating 
for his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001), the Court has indicated that Diagnostic Code 
5257 "is not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Because 
the RO has considered both loss of range of motion and 
instability as symptoms of the veteran's service-connected 
right knee disability, and because impairment due to painful 
motion is not contemplated by a rating under Diagnostic Code 
5257, the Board will grant the veteran an additional, 
separate, compensable rating for his service-connected right 
knee disability under Diagnostic Code 5261.  VAOPGCPREC 23-
97.

With regard to the application of Diagnostic Code 5257, the 
Board finds that no more than a 20 percent rating is 
warranted for the right knee.  This is so because VA 
examination reports do not describe the veteran's instability 
as being anything more than slight and none of the other 
objective evidence in the record in any way suggests a higher 
level of impairment.  Specifically, when examined by VA in 
February 1993, there was no definite instability, other than 
in extension.  In September 1993, the veteran was prescribed 
a right knee brace.  In February 1999, there was no evidence 
of patellar subluxation upon knee flexion.  The examiner was 
unable to detect instability or meniscal subluxation upon 
stress.  In February 2001, there was an estimated 1+ 
instability lateral to the medial right knee, which was 
characterized as slight, but no subluxation.  Given the above 
noted descriptions of the degree of instability, the Board 
concludes that such findings do not suggest greater 
disability than already contemplated by the 20 percent rating 
for "moderate" instability.  Accordingly, an increased rating 
for right knee disability, ratable as right knee instability, 
is not warranted under Diagnostic Code 5257.

With respect to the application of Diagnostic Codes 5260 or 
5261, the Board finds that the veteran deserves a 20 percent 
rating but no higher.  The Board notes that, when examined by 
VA in February 1993, both flexion and extension of the 
veteran's right knee produced pain, and extension was limited 
to 16 degrees with severe pain.  When examined by VA in 
January 1998, the veteran had severe pain with pain on the 
patella with full extension.  In January 2000, a private 
chiropractor indicated that the veteran had severe knee pain 
and was unable to walk without pain.  When examined by VA in 
February 2001, the veteran reported that the right knee was 
not comfortable at the end of extension to zero and the end 
of flexion to 130 degrees.  With respect to determining the 
exact degree of functional loss caused by pain, the Board 
notes that VA examination reports have not been very helpful, 
despite repeated requests by the Board in past remands.  On 
the other hand, the Board notes that the veteran has 
complained consistently of daily right knee pain, functional 
losses caused by pain, and described his difficulties with 
numerous daily activities such as walking and using stairs.  
The Board finds that, rather than delay this case 
unnecessarily, based on the totality of the evidence of 
record, and giving the veteran the benefit of the doubt, as 
best as the Board can determine, the record indicates that 
the veteran's overall right knee disability picture, 
including functional impairments such as weakness, excess 
fatigability, incoordination, and pain (but excluding 
instability, separately discussed above), results in 
disability which can best be equated to limitation of 
extension to 15 degrees.  That sort of limited motion 
corresponds to no more than a 20 percent rating under 
Diagnostic Code 5261.  Consequently, because none of the 
medical evidence demonstrates a greater loss in range of 
motion, and considering the totality of clinical findings, 
the Board finds that the veteran's right knee disability more 
nearly approximates the disability picture contemplated by 
Diagnostic Code 5261 for a 20 percent rating.  38 C.F.R. 
§ 4.7 (2001).

To warrant a 30 percent rating, the veteran's right knee 
disability must be manifested by limitation of extension to 
20 degrees under Diagnostic Code 5261; however, as noted 
above, such a finding has not been documented by the medical 
evidence which is currently of record.  In short, the 
evidence does not demonstrate that the veteran's right knee 
experiences sufficiently reduced extension (to 20 degrees) or 
equivalent functional losses to warrant an evaluation higher 
than 20 percent under Diagnostic Code 5261.  However, the 
Board finds that a separate grant of 20 percent is warranted 
given the objective evidence of right knee pain and findings 
showing limited extension.  

The Board also notes that there is no indication that the 
veteran's service-connected right knee disability involves 
ankylosis, genu recurvatum, or impairment of the tibia or 
fibula.  Rather, the record reflects that his disability has 
been characterized by complaints and/or manifestations 
relative to tenderness, pain, instability, and limitation of 
motion.  Consequently, the Board finds that his disability 
has been appropriately rated under 38 C.F.R. § 4.71a 
(Diagnostic Codes 5257, 5261) (2001).

Although the veteran has expressed his belief that the right 
knee warrants a higher rating, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case.  
This so because the requirements of the law have been 
satisfied.  The veteran and his representative were notified 
in a letter from the RO, dated in October 2001, of the 
changes brought about by VCAA and of the evidence necessary 
to substantiate the claim, and he was given the opportunity 
to submit additional evidence.  The Board concludes that the 
RO has taken all action necessary to assist in the 
development of the claim and there is no indication that 
additional evidence exists which would potentially affect the 
outcome of the claim.  Additionally, the veteran has been 
afforded multiple examinations in connection with the current 
appeal.  Thus, in the circumstances of this case, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are not warranted.


ORDER

A rating higher than 20 percent for right knee disability 
under Diagnostic Code 5257 is denied.

A separate 20 percent rating for right knee disability other 
than that contemplated by the 20 percent rating awarded by 
the RO under Diagnostic Code 5257 is granted, subject to the 
law and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

